In Action No. 1, a negligence action to recover property damages, plaintiffs, third-party defendant Allen & Grant and third-party defendant and third-party plaintiff Samuel Paul cross-appeal from an order of the Supreme Court, Suffolk County, entered February 25, 1976, which denied their separate motions for summary judgment. Order afiirmed, without costs or disbursements. Plaintiffs’ motion for summary judgment against defendant Lakeville Plumbing Co., Inc., and the other applications for relief, were each properly denied since there are clearly issues which *574cannot be resolved on motions for summary judgment. The record indicates that there should be a presentation of issues in this case at a trial, flowing out of a full showing of fact by all of the parties hereto so that their respective duties may be properly determined. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.